Judgment unanimously modified on the law by vacating the provision imposing probation and as modified affirmed. Memorandum: Defendant was adjudicated a youthful offender upon his pleas of guilty to two counts of criminally negligent homicide and was sentenced in October 1985 to one year in jail on the first count and to six months in jail and five years’ probation on the second count. Penal Law § 65.00 prohibits a sentence of probation under these circumstances. (Appeal from judgment of Steuben County Court, Purple, J. — criminally negligent homicide.) Present — Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.